             Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 1 of 14




Robert L. Levy
Sherie N. Buell
BANTLE & LEVY LLP
99 Park Avenue, Suite 1510
New York, New York 10016
(212) 228-9666
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x

WILLIAM LAWLOR,
                                                                              21
                                                                         No. ___-CV-____
                                                                                     5425
                 Plaintiff,                                              ECF Case

                          - against -

BENCHMARK EDUCATION COMPANY LLC                                          COMPLAINT
and THOMAS REYCRAFT,                                                     AND JURY DEMAND

                 Defendants.

---------------------------------------------------------------------x

        Plaintiff William Lawlor, by his attorneys, Bantle & Levy LLP, as and for his complaint

against defendants, Benchmark Education Company LLC and Thomas Reycraft, alleges as

follows:

                                        NATURE OF THE ACTION

        1.       This is an action for employment discrimination based on age in violation of the

Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (the “ADEA”), and the New

York State Human Rights Law (the “Executive Law”), N.Y. Exec. Law § 290 et seq. Plaintiff

seeks declaratory and injunctive relief and damages.

        2.       Plaintiff William Lawlor (“Lawlor”) is a sixty-five year old man with over twenty

years of experience as a senior finance leader. Lawlor has a proven professional track record of

growing businesses and increasing business profitability.
            Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 2 of 14




       3.       In September 2017, Lawlor commenced employment with Defendant Benchmark

Education Company LLC (“BEC” or the “Company”) as Director of Marketing Operations.

After an initial period of learning BEC’s business and product lines, Lawlor excelled in the

Director of Marketing Operations role, including meeting or exceeding revenue goals established

by the Company for his performance.

       4.       Lawlor consistently received positive feedback on his performance from members

of BEC’s senior management, including directly from Chief Executive Officer, Thomas Reycraft

(“Reycraft”).

       5.       Notwithstanding his consistently strong performance and significant contributions

to BEC, Lawlor was abruptly terminated by Reycraft on or about July 13, 2020, the first business

day after Lawlor’s sixty-fifth birthday, with such termination effective as of July 30, 2020.

Although Lawlor had never mentioned a desire to cease working, Reycraft announced to Lawlor

at the termination meeting that Reycraft was “retiring” Lawlor.

       6.       Although BEC and Reycraft have since claimed that Lawlor was terminated as

part of a reduction in force at BEC necessitated by declining revenues, Lawlor was the only

employee terminated on or about July 13, 2020. Moreover, following the termination of Lawlor,

BEC immediately took steps to find a new Director of Marketing, and eventually hired Lawlor’s

replacement.

       7.       As set forth in detail below, Defendants’ decision to terminate Lawlor’s

employment was motivated by discriminatory animus on account of Lawlor’s age.




                                                 2
             Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 3 of 14




                                  JURISDICTION AND VENUE

        8.       The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 (“federal

question”) 1343(a)(3) and (4), and pursuant to 29 U.S.C. § 621 et seq. This Court has

supplemental jurisdiction over Plaintiff’s Executive Law claim pursuant to 28 U.S.C. §1367(a).

        9.       A substantial part of the acts giving rise to this action were committed within the

district of the United States District Court, Southern District of New York, and venue is properly

lodged in this Court pursuant to 28 U.S.C. § 1391(b).

        10.      All conditions precedent to jurisdiction under 29 U.S.C. § 626(d) have occurred

or been complied with:

                 a.     On or about October 16, 2020, Lawlor filed a written Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”).

                 b.     In his Charge of Discrimination, which was filed within 300 days of the

adverse action of which Plaintiff complains in this action, Lawlor alleged that BEC discriminated

against him on the basis of his age.

                 c.     On or about April 5, 2021, a Right to Sue notification was issued by the

EEOC to Lawlor.

                 d.     This Complaint has been filed within 90 days of Lawlor’s receipt of the

EEOC’s Right to Sue notifications.




                                                   3
            Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 4 of 14




                                            PARTIES
          11.   Plaintiff William Lawlor is a sixty-five year old man and citizen of the United

States and the State of New York, residing in New Rochelle, New York.

          12.   Upon information and belief, defendant Benchmark Education Company LLC

(“BEC”) is a foreign limited liability company licensed to do business in the State of New York,

with its principal place of business in New Rochelle, New York.

          13.   BEC is an educational publishing company that employs over one hundred

employees and has annual revenues that have consistently exceeded One Hundred Million

Dollars over the last several years.

          14.   Thomas Reycraft is Chief Executive Officer of BEC and a citizen of the United

States and the State of New York, residing in Pelham Manor, New York.

          15.   At all times relevant to his claims, Plaintiff was an employee of BEC working at

the Company’s offices in New Rochelle, New York or working remotely from his residence in

New Rochelle. Plaintiff was an employee of BEC within the meaning of ADEA 29 U.S.C. §

630(f).

          16.   At all times relevant herein, BEC is and was an employer engaged in industry

affecting commerce, as defined in 29 U.S.C. § 630(h) and has employed more than 20

employees. BEC is an “employer” within the meaning of the ADEA, 29 U.S.C. § 630(b).

          17.   BEC is a person within the meaning of the ADEA and the Executive Law § 292(1).




                                                 4
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 5 of 14




                                  STATEMENT OF FACTS

Lawlor’s Background and Professional Experience

       18.     Lawlor is a highly accomplished senior finance leader with an over twenty-year

track record of growing businesses and increasing business profitability.

       19.     Lawlor received a Master’s Degree in Business Administration (“MBA”) from

Pace University in 1986.

       20.     After earning his MBA, Lawlor founded and ran a private money management

firm focused on start-ups and early-stage companies for approximately eight years.

       21.     Commencing in or about 1998, Lawlor managed and evolved trading operations

for a highly successful investment management firm for approximately eighteen (18) years, first

as Vice President of Trading and then as a Limited Partner and member of the firm’s investment

committee.

Lawlor Joins BEC as Director of Marketing and Excels in the Performance of His Duties

       22.     In or about 2017, Lawlor was recruited to join BEC by Reycraft, BEC’s Chief

Executive Officer.

       23.     Lawlor commenced employment with BEC in or about September 2017 as the

Company’s Director of Marketing Operations, after being deemed fully qualified to perform the

functions of the Director of Marketing Operations position by BEC and Reycraft.

       24.     As Director of Marketing Operations, Lawlor’s primary responsibility and

objective was to improve product and pricing methodologies with the goal of increasing gross

revenues at BEC.




                                                5
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 6 of 14




       25.     Throughout his employment at BEC, Lawlor reported to BEC’s Senior Vice

President and Chief Financial Officer. Lawlor also received feedback on his performance from

Reycraft, who maintained ultimate control over virtually every aspect of BEC’s operations.

       26.     After an initial period of acclimating himself to BEC’s business and product lines,

Lawlor was entrusted with overseeing marketing operations at BEC with little formal managerial

oversight or supervision.

       27.     After his ramp up period, Lawlor met or exceeded BEC and Reycraft’s

expectations for his performance, including meeting or exceeding the revenue goals set for him

by the Company as the key metric of his performance.

       28.     As a result of the revenue gains made by the Company during his employment,

Lawlor consistently received positive feedback on his performance from members of BEC’s

senior management, including regularly receiving positive feedback directly from Reycraft.

       29.     Other than receiving periodic congratulations for his revenue generation numbers,

Lawlor received no formal performance evaluations from the Company.

       30.     In or about February 2020, in the hope of eliciting a formal review of his

employment from senior management, Lawlor prepared a self-evaluation to Human Resources.

The Company did not provide a performance review to Lawlor, however, insofar as the

Company found it unnecessary to provide constructive feedback on his performance given that

Lawlor was delivering on his objectives and not in need of significant supervision or monitoring.

       31.     Among other praise he provided to Lawlor, Reycraft consistently acknowledged

that Lawlor made “important contributions to the business” at BEC.




                                                6
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 7 of 14




       32.     In or about March 2020, BEC engaged in a significant downsizing of its personnel

in anticipation of the COVID pandemic negatively impacting its business operations. BEC

terminated approximately 45 employees at that time.

       33.     Given the key role he played in marketing BEC’s products and his strong record

of success in driving revenues, Lawlor was not considered for termination as part of BEC’s

downsizing.

       34.     In fact, with the COVID pandemic potentially negatively impacting revenue

generation at BEC, Lawlor’s proven track record of driving revenue at BEC was at a premium

for the Company in the first half of 2020.

       35.     At or about the time BEC engaged in a downsizing of its personnel, BEC received

a substantial Paycheck Protection Program loan from the United States Small Business

Association (the “PPP Loan”).

       36.      Shortly after receiving the PPP Loan, Reycraft advised managerial staff at BEC,

including Lawlor, that due to the Company receiving a forgivable PPP Loan the Company would

not engage in further downsizing or reductions-in-force during 2020.

       37.     Subsequent to BEC’s downsizing of personnel in or about March 2020, Lawlor

continued to receive consistent praise for his performance from BEC’s senior leadership.

Indeed, this praise continued virtually up to the date of Reycraft’s dismissal of Lawlor.

       38.     For example, on Friday, July 10, 2020, just one business day prior to Lawlor’s

termination on the following Monday, BEC’s Chief Operating Officer, Sera Reycraft, described

Lawlor as “the best” among us and told Lawlor that he had earned the “love” of the “BEC




                                                 7
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 8 of 14




family” through his hard work, productivity and professionalism. This praise was echoed and

endorsed by Reycraft.

Reycraft Abruptly “Retires” Lawlor Based on
Lawlor’s Age Right After Lawlor’s Sixty-Fifth Birthday

       39.     On Friday, July 10, 2020, Lawlor turned sixty-five years old. Lawlor did not

consider this to be a significant personal or professional milestone, and preferred that his

birthday be treated as just another day in his care by BEC.

       40.     Unlike Lawlor, however, Reycraft and BEC imbued Lawlor’s sixty-fifth birthday

with great and undue significance.

       41.     Without Lawlor’s knowledge or consent, Reycraft organized an intra-Company

Zoom call attended by approximately thirty BEC employees, and by members of Lawlor’s

family, for the sole purpose of acknowledging Lawlor’s sixty-fifth birthday.

       42.     This Zoom call birthday event was unprecedented during Lawlor’s tenure at BEC.

       43.     Notwithstanding that during the Zoom call, CEO Reycraft and COO Sera

Reycraft led BEC-personnel in singing Lawlor’s praises as a professional and person, Lawlor

found this event unwelcome and embarrassing insofar as it focused undue attention on his age.

       44.     On Monday, July 13, 2020, the very next business day after the Zoom call

“celebrating” his sixty-fifth birthday, Reycraft contacted Lawlor and, without warning,

terminated his employment effective July 31, 2020.

       45.     Displaying the extent to which he was motivated and influenced by Lawlor’s age

in making the decision to terminate his employment, in the termination meeting Reycraft

described the termination as a decision to “retire” Lawlor and described July 31, 2020 as

Lawlor’s “retirement date.”

                                                 8
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 9 of 14




       46.     In at least one written communication authored by Reycraft subsequent to

Lawlor’s termination, Reycraft acknowledged his use of age-based, retirement language in

characterizing Lawlor’s termination.

       47.     On information and belief, Reycraft would not, and has not, described termination

of younger employees, including employees under the age of forty, as “retiring” those

employees.

       48.     Prior to Reycraft’s abrupt termination of Lawlor, neither he nor anyone else at

BEC had given Lawlor formal or informal negative feedback on his performance or given him

performance warnings.

       49.     Prior to Reycraft’s abrupt termination of Lawlor, Lawlor was never subject to

employee discipline of any kind by Reycraft or anyone else at BEC.

       50.     At the time Reycraft terminated Lawlor’s employment with BEC, Lawlor was

among the Company’s oldest employees.

BEC/Reycraft Have Failed to Articulate a Legitimate
Business Justification for the Decision to “Retire” Lawlor

       51.     In an apparent effort to disguise its unlawful conduct, BEC intentionally

mischaracterized the circumstances of Lawlor’s termination in a number of internal

communications.

       52.     Specifically, and in lieu of a legitimate business justification for termination, BEC

falsely claimed that Lawlor resigned his employment.

       53.     After Lawlor challenged BEC’s claim he had resigned his employment and raised

concerns about the basis for his termination, Reycraft claimed for the first time that Lawlor was

being let go as part of downsizing at BEC.

                                                 9
          Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 10 of 14




       54.     As BEC records will clearly establish, however, this ex poste facto rationale for

Lawlor’s termination cannot withstand scrutiny because it does not fit the facts.

       55.     There was no Company-wide reduction in force at BEC in or about mid or late-

July 2020. To the contrary, Lawlor was the only senior employee terminated by BEC in or about

late-July, 2020, and, upon information and belief, may have been the only employee terminated

by BEC at that time.

       56.     In addition, shortly after terminating Lawlor’s employment, BEC began a job

search to replace Lawlor as Director of Marketing Operations.

       57.     As one step in this job search, in or about August 2020, BEC posted a job

advertisement for the position of Director of Marketing Operations on LinkedIn.

       58.     Ultimately, BEC hired a replacement for Lawlor as Director of Marketing

Operations. The Director of Marketing Operations hired by BEC is substantially younger than

Lawlor.

Lawlor Was Terminated by BEC/Reycraft Because of His Age

       59.     Lawlor’s age was the motivating factor in BEC and Reycraft’s decision to

terminate Lawlor’s employment at BEC and the alternative justification provided by BEC for

that decision is purely pretextual.

       60.     As a consequence of that termination decision, BEC and Reycraft have

discriminated against Lawlor in the terms and conditions of his employment based on his age,

including, denying Lawlor continuing opportunities for employment, recognition, increased

compensation and other benefits and perquisites of employment at BEC.




                                                10
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 11 of 14




       61.     As a result of BEC and Reycraft’s discriminatory conduct, Lawlor has suffered a

loss of income, professional stature, benefits and other perquisites of employment.

       62.     As a result of BEC and Reycraft’s discriminatory conduct, Lawlor has sustained

serious pain and suffering, and severe mental and emotional harm and distress.

       63.     The aforesaid acts and conduct by BEC, its agents and employees, and Reycraft,

were performed willfully, intentionally, maliciously and with reckless indifference to Lawlor’s

protected rights.

                                        JURY DEMAND

       64.     Plaintiff hereby demands trial by jury.

                            AS AND FOR A FIRST CAUSE OF ACTION
                                   (as against defendant BEC)

       65.      Plaintiff repeats and realleges each and every allegation made in paragraphs

numbered 1 through 64 as if fully set forth herein.

       66.     As a result of defendant BEC’s aforesaid acts, BEC has discriminated against

plaintiff on account of his age with respect to the terms, conditions and privileges of employment

in violation of the ADEA, 29 U.S.C. § 621 et seq.

       67.     As a result of defendant BEC’s discrimination against him, Plaintiff has suffered

damage, including, without limitation, deprivation of income and benefits, termination of his

employment opportunity with BEC, loss of opportunity for advancement and promotion,

emotional pain, suffering, inconvenience, mental anguish, humiliation, loss of enjoyment of life

and damage to reputation and career.




                                                11
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 12 of 14




                           AS AND FOR A SECOND CAUSE OF ACTION
                              (as against defendants BEC and Reycraft)

       68.      Plaintiff repeats and realleges each and every allegation made in paragraphs

numbered 1 through 67 as if fully set forth herein.

       69.     As a result of Defendants’ aforesaid acts, Defendants BEC and Reycraft have

discriminated against plaintiff on account of his age with respect to the terms, conditions and

privileges of employment in violation of the New York State Executive Law § 290 et seq.

       70.     As a result of Defendants’ discriminatory and adverse acts, plaintiff has suffered

damage, including, without limitation, deprivation of income and benefits, termination of

employment, loss of opportunity for advancement and promotion, emotional pain, suffering,

inconvenience, mental anguish, humiliation and damage to reputation and career.

                        AS AND FOR A THIRD CAUSE OF ACTION
                              (as against defendant Reycraft)

       71.      Plaintiff repeats and realleges each and every allegation made in paragraphs

numbered 1 through 70 as if fully set forth herein.

       72.     As a result of the foregoing, defendant Reycraft has aided, abetted, incited,

compelled and coerced acts forbidden by the New York State Executive Law §296(6).

Specifically, Reycraft has aided, abetted, incited, compelled and/or coerced discrimination

against Plaintiff on account of his age with respect to the terms, conditions and privileges of

employment.

       73.     As a result of Defendant Reycraft’s unlawful acts, Plaintiff has suffered damage,

including, without limitation, deprivation of income and benefits, termination of employment,

loss of opportunity for advancement and promotion, emotional pain, suffering, inconvenience,

mental anguish, humiliation and damage to reputation and career.



                                                 12
         Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 13 of 14




       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief

against Defendants:

       (1)     A declaratory judgment that the acts, policies, practices, and procedures

complained of herein violated Plaintiff’s rights as secured by the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq. and the New York State Human Rights Law, N.Y.

Exec. Law § 290 et seq.;

       (2)     Actual damages in the form of (a) back pay with interest based on Plaintiff’s

appropriate compensation had he not been unlawfully terminated; and (b) reimbursement for lost

bonuses, health benefits, 401K contributions, social security, experience, training opportunities,

and other benefits, in an amount to be proved at trial;

       (3)     Reinstatement to the highest position to which Plaintiff was and would be entitled

and/or front pay;

       (4)     Compensatory damages for emotional pain and suffering, inconvenience, mental

anguish, humiliation, and loss of reputation in an amount to be proved at trial, but believed to

exceed $250,000;

       (5)     Punitive damages in an amount not less than $1,000,000;

       (6)     Statutory attorneys’ fees, costs and disbursements;

       (7)     Interest; and

       (1)     Such other and further relief as this Court may deem just and proper.




                                                 13
       Case 7:21-cv-05425-NSR Document 1 Filed 06/21/21 Page 14 of 14




Dated: New York, New York
       June15, 2021


                                          BANTLE & LEVY LLP


                                          By:
                                                 R b L
                                                 Robert  L. L
                                                            Levy
                                                 Sherie N. Buell
                                          99 Park Avenue, Suite 1500
                                          New York, New York 10016
                                          (212) 228-9666
                                          Attorneys for Plaintiff
                                          levy@civilrightsfirm.com
                                          buell@civilrightsfirm.com




                                     14
